Citation Nr: 1813663	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-07 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2006, the Board denied the claim for service connection for PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued a Memorandum Decision which vacated the Board's decision, and remanded the matter for further development of evidence.  


FINDINGS OF FACT

1.  The evidence of record indicates that Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas prior to July 7, 2000.

2.  The evidence of record indicates that the severity, frequency, and duration of the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks from July 7, 2000 to March 16, 2011.

3.  The evidence of record indicates that Veteran's PTSD resulted in occupational and social impairment with reduced reliability reliability beginning March 17, 2011.  

4.  The more probative and competent evidence of record preponderates against a finding that the Veteran's disabilities are of such a nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD for the period prior to July 7, 2000, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

2.  The criteria for a rating in excess of 30 percent for PTSD from July 7, 2000 to March 16, 2011, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for a rating of 50 percent, but not higher, for PTSD for the period beginning March 17, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

4.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The former rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The revised rating criteria may be applied only prospectively, however, from the effective date of the change forward unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132. See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

A 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.   The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment. 

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods with inability to perform occupational tasks (although generally being able to function satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Evaluation in Excess of 30 Percent Prior to July 7, 2000

The Veteran testified at his June 1997 Board hearing that he enlisted in the service in October 1967.  He indicated that he currently could not sleep at night, and he had flashbacks and nightmares about his time in service.  He constantly checked the perimeter of his home, and stated he felt depressed a lot.  

At a July 1997 VA psychiatric evaluation, the Veteran indicated that he had been married since 1984.  He had three step-children, and he spent his time staying at home, mowing the yard, and did some painting.  Since the service, the Veteran worked in pest control, construction, and for the post office.  He did not socialize, nor did he trust many people.  When asked about hallucinations, the Veteran indicated that he heard things at night when it became dark outside.  He lost interest in hunting and playing basketball, and also indicated that he was bothered that he could not remember the people he knew while in Vietnam.  The Veteran had some intrusive thoughts, but tried to keep busy when they happened.  

Upon examination, the Veteran was tense but cooperative.  His speech and thought processes were normal.  His memory was fair, and was well oriented to time, place, and person.  The examiner indicated that there were probably no hallucinations, but rather flashbacks.  The Veteran's judgment was fair, and he had some suicidal thoughts when he drank, but he stopped drinking completely when he got married.  

The Veteran received a VA examination In January 1999 and complained of sleep problems.  He indicated that, without medication, he had nightmares and dreamed about throwing a concussion grenade in a river or bullets hitting a sandbag.  The Veteran reported some intrusive thoughts about the war, and also reported that he was easily startled by noises.  The Veteran further reported that he had been married for 15 years, but had a tendency to snap at her.  

Upon examination, the examiner noted that the Veteran was casually groomed, but had limited eye contact and somewhat slow speech.  His mood was depressed, and his affect was appropriate to contact.  His thought processes and associations were logical.  There was no gross impairment in memory, and the Veteran was oriented in all spheres.  There were also no hallucinations and no delusions noted during the examination.  The Veteran's insight was adequate, as was his judgment.  He reported suicidal and homicidal ideations, but denied any intent.  

The Veteran received mental health treatment in September 1999, and reported flashbacks of Vietnam and sleep paralysis.  There were chronic passive thoughts of suicide; a few nights prior, the Veteran took his gun and intended to kill himself, but his wife interrupted him. 

Upon examination, the Veteran was alert and oriented in all three spheres, but was in moderate discomfort due to his back.  His thought processes were goal directed and logical with lots of depressive symptoms.  The Veteran had suicidal ideations, and his association was tight.  He had a depressed mood, his affect was constricted, and his attention and concentration were poor. 

Two days later, in September 1999 the Veteran was referred to an evaluation clinic for his suicidal ideations.  He was admitted for safety concerns, but denied any suicidal ideations or plan.  The Veteran denied any previous suicide attempts.  However, the examiner found that the Veteran was at an increased risk for suicide, as he felt desperate financially and had an impending loss of his home.  Upon discharge, the Veteran was alert, oriented, and in good behavioral control.  He denied any thoughts of self-harm or harm to others

The Board finds the September 1999 mental health treatment and subsequent clinic referral highly probative of the Veteran's mental state prior to July 7, 2000 and concludes that a rating of 70 percent under the revised rating criteria is appropriate up until this date.  The evidence indicates that the Veteran's occupational and social impairment manifested to such a degree.  The Veteran suffered from paranoia, intrusive thoughts, did not socialize, and was quick to snap at his wife.  More important, he was at a high risk of suicide; while the Veteran denied any suicidal plans, he was referred to a clinic after his wife caught him trying to kill himself.  As such, the Board finds that the Veteran's PTSD warrants a 70 percent evaluation prior to July 7, 2000.  

A 100 percent evaluation under the revised criteria is not warranted as the Veteran did not exhibit total occupational and social impairment during this time period.  

A 100 percent evaluation is not warranted under the former criteria, either, as the Veteran was not virtually isolated in the community, and there were no totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  

Evaluation in Excess of 30 Percent Prior from July 7, 2000 to March 17, 2011

The Veteran began group therapy for PTSD in 2000.  In July 2000, he indicated that he was not satisfied with the program because of the group setting.  He described himself as not being very tolerant of listening to other people's problems, and just wanted to discuss his problems of nightmares and trouble sleeping.  The examiner noted a slow gait and moderately slowed psychomotor activity.  His speech was normal, his affect was slightly restricted, and his mood was irritable.  There was no psychosis or suicidal ideation noted, and the Veteran was alert and oriented.  

The Veteran testified at a hearing at the North Little Rock RO in August 2002, and indicated that he had trouble sleeping at night.  He completed a 12 week PTSD program and learned to control his anger, and also learned things about his thoughts and emotions.  He thought it helped, and he indicated he was going to do the program again.  

The Veteran received a VA PTSD examination in March 2004 and reiterated his problems sleeping, as well as the nightmares he had about once a month if he did not take his medication.  He stated that he was easily startled by backfires and fireworks, and avoided crowds.  The Veteran had been married to his wife for 20 years, and said that they got along well and were close.  He had not worked since the mid-1990s when he was attacked on his mail route by a dog, and retired early because he could no longer do his duties.  

Upon examination, the Veteran was casually groomed and fully cooperative.  He made little eye contact and appeared dysphoric and anxious, and those moods seemed to worsen when discussing his Vietnam experiences.  His speech was within normal limits, and his mood was anxious and depressed.  His affect was appropriate to content, his thought processes and associations were logical and tight, and no gross impairment in memory was observed.  The Veteran was oriented in all three spheres, and he denied suicidal or homicidal ideation.  

During a September 2004 PTSD medication clinic visit, the Veteran's mood was described as "pretty good."  He was appropriately dressed and groomed with good affective range.  There was no psychosis or suicidal ideation noted.  

During a January 2007 PTSD medication clinic visit, the Veteran indicated that he was "doing pretty good, hav[ing] a lot of little nightmares."  He was averaging five hours of sleep per night.  The Veteran appropriately was dressed and groomed with no abnormal movements.  His mood was neutral, his affect was capable of range, and his thought process was logical and goal directed.  There were no suicidal or homicidal ideations, nor auditory or visual hallucinations.  



The Board finds the medical evidence highly probative of the Veteran's mental state during the time period on appeal and concludes that an initial evaluation higher than 30 percent is not warranted beginning July 7, 2000.  Under the former criteria, the competent, the competent, credible medical evidence indicates that the Veteran's symptoms more close approximate that his ability to establish or maintain effective and wholesome relationships with people was impaired.  The Veteran was married, and the Board notes the Veteran's contentions that he had a tendency to snap at his wife.  However, there was no evidence that they had a strained relationship.  He also enjoyed a relationship with his stepchildren and his grandchildren.  

A 50 percent evaluation is not warranted under the former criteria as the Veteran has not demonstrated that his ability to establish or maintain effective or favorable relationships with people was considerably impaired.  Furthermore, he did not show that his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  The Veteran has primarily complained of sleep issues related to flashbacks and nightmares.  But there is no evidence that he has been unable to work due to these symptoms; in fact, the Veteran retired in 1996 due to back issues and had been unable to find work.  His sleep symptoms, however, have been controlled with medication.  

A 70 percent evaluation is not warranted under the former criteria as his ability to establish and maintain effective or favorable relationships with people was not severely impaired, and his psychoneurotic symptoms did not severely impair his ability to obtain or maintain employment.  

Finally, a 100 percent evaluation is not warranted under the former criteria as the Veteran was not virtually isolated in the community, and there were no totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  

An evaluation in excess of 30 percent would also not be warranted under the revised criteria, as he has exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  

A 50 percent evaluation is not warranted under the revised criteria, as the Veteran did not exhibit evidence of occupational and social impairment due to short or long term memory impairment, impaired judgment or abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran exhibited symptoms of difficulty with his memory, his judgment was consistently good, and he enjoyed a positive relationship with his family.  

A 70 percent evaluation is not warranted under the revised criteria because the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is not warranted under the revised criteria as the Veteran did not have total occupational and social impairment.  

Evaluation in Excess of 30 Percent from March 17, 2011

The Veteran received a VA PTSD examination in March 2011 and indicated that he had thoughts about Vietnam several times a week.  He isolated himself more than he used to, and tended to stay to himself more.  When out in public, the Veteran ate with his back to a wall so he could see the entrance, and he could not go to malls or large stores such as Walmart.  The Veteran had been married for 28 years, and had two children prior to marriage.  He had three stepchildren, and six or seven grandchildren.  

Upon examination, the Veteran was dressed and groomed nearly.  He was cooperative and pleasant, and displayed mainly positive emotions.  His eye contract was good and his speech was logical and coherent.  The Veteran's moods were generally euthymic, and his affect was appropriate to his mood.  He was also alert and oriented in all three spheres, and his thought processes were logical and tight.  The Veteran's memory appeared to be largely intact, although he complained that he had trouble with short-term memory recently.  He reported no hallucinations, and no delusional material was found.  He also denied any suicidal or homicidal ideations.  

The Veteran received a VA PTSD examination in June 2013 and the examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He reported a good relationship with his wife, and stated that he last worked in 1996 as a letter carrier.  The Veteran displayed symptoms of difficulty falling or staying asleep, difficulty concentrating, and hypervigilance.  He also had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

The Board finds these examinations highly probative of the Veteran's mental state beginning March 17, 2011 and concludes that a rating of 50 percent under the former rating criteria is appropriate.  A 50 percent evaluation is warranted as the Veteran has demonstrated that his ability to establish or maintain effective or favorable relationships with people was considerably impaired.  The Veteran competently reported that he isolated himself more and he could no longer deal with large crowds.  Furthermore, his symptoms interfered with going out to eat, as he was concerned with sitting with his back to a wall so he could always see the entrance.  As such, the Board finds that the Veteran's PTSD warrants a 50 percent evaluation effective March 17, 2011.  

A 70 percent evaluation is not warranted under the former criteria as his ability to establish and maintain effective or favorable relationships with people was not severely impaired, and his psychoneurotic symptoms did not severely impair his ability to obtain or maintain employment.  

Finally, a 100 percent evaluation is not warranted under the former criteria as the Veteran was not virtually isolated in the community, and there were no totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  

A 70 percent evaluation is not warranted under the revised criteria because the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is not warranted under the revised criteria as the Veteran did not have total occupational and social impairment.

TDIU

The Veteran has essentially contended that his service-connected disabilities prevent him from obtaining and maintaining substantially 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include: (i) PTSD (30 percent); (ii) tinea versicolor (60 percent); (iii) diabetes mellitus, type II (20 percent); (iv) exostosis (10 percent); (v) cataracts (10 percent).  The Veteran's combined rating for his service-connected disabilities was 70 percent effective February 23, 2006.

His combined schedular disability was 40 percent from August 26, 1996, 50 percent from September 26, 2000, 60 percent from March 18, 2004, 70 percent from February 23, 2006, 80 percent from August 15, 2008, 90 percent from May 28, 2013, and 70 percent from February 1, 2018.  

The Veteran last worked as a letter carrier for the post office.  His supervisor submitted a statement in December 1993 indicating that the Veteran had been on full restriction and could not perform any of his duties.  The Veteran was scheduled to have back surgery and had been on total restriction since September 1993.  A substitute had to come in and carry his mail in his absence.  

At his July 1997 psychiatric evaluation, the Veteran indicated that he trained to be a locksmith in 1970.  He also worked in pest control, construction, and as a crew member for the Street Department in Little Rock.  He would pick up prisoners from the jail and take them out for work release for the day.  He then worked for the post office until he was attacked by a dog.  He injured his back and was retired on disability.  The Veteran denied having any other trouble.

At his January 1999 VA examination, the Veteran again indicated that he had not worked since he was medically retired from the post office due to back problems.  That same month, an orthopedic surgeon indicated that the Veteran's surgical procedure on his back prevented him from returning to work.  

In October 1999, the January 1999 orthopedic surgeon stated that it did not appear that the Veteran would return to gainful employment.  He indicated that the Veteran had ongoing pain and a chronic pain syndrome, along with PTSD. 

At a September 1999 VA examination for exostosis, the Veteran stated that he was having back and lower extremity pain, predominately on the left side.  It was to such a degree that he had not been able to work. 

At the August 2002 Board hearing, the Veteran again indicated he retired due to an injury at work.  He stated that he was attacked by a Rottweiler on his letter carry route and injured himself while running away.  He also had three back surgeries, and took a lot of medications.  The Veteran also testified that he obtained his GED and was "still trying to learn a lot."  

In May 2006, a VA staff physician opined that the Veteran was still totally disabled and unable to resume his occupation.  She indicated that, based on his chronic medical conditions, he was unable to be gainfully employed for any job.  

The Veteran received a VA general medical examination in July 2013 and the examiner opined that the Veteran's inability to work was related to his back injury and pain medication.  He experienced pain in his foot due to his exostosis and he was self-conscious about his tinea versicolor.  However, the examiner opined that the Veteran's ability to do sedentary work was not affected.  

At his June 2013 VA PTSD examination, the examiner opined that the Veteran's PTSD symptoms were moderate and would only impact employment activities in which he would be required to engage in routine contact with large crowds.  Otherwise, physical and sedentary employment would not be precluded based exclusively on his PTSD symptoms.  

At his December 2013 VA eye examination, the examiner opined that the Veteran's cataracts did not impact his ability to work. 

Here, the Veteran essentially maintains that his service-connected disabilities rendered him unable to maintain gainful employment.  The Board acknowledges the Veteran's assertions, but notes that the evidence in this type of claim must indicate that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disabilities.  The mere fact that a veteran happens to be unemployed for a period of time or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts that are required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, supra.

In reviewing the record, although the Veteran maintains he was unable to maintain gainful employment due to his service-connected disabilities, VA records do not ascribe an inability to work due to them.  The more probative evidence indicates that the Veteran was unemployable due to a nonservice-connected back injury he suffered during work.  The medical evidence indicates that the Veteran's service-connected disabilities did not prevent him from working moderately physical or sedentary jobs.  While the record suggests that the Veteran's service-connected disabilities did have some effect on his employability, the most competent evidence of record preponderates against a finding that he was unable to maintain gainful employment solely due to these disorders.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected disabilities, the evidence of record simply does not support his claim that they are sufficient to produce unemployability.   Although his disabilities exhibit a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to them.  To the extent the Veteran is limited by his service-connected disabilities, any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for these disorders.  


ORDER

A 70 percent evaluation, but not higher, for PTSD for the period prior to July 7, 2000, is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for PTSD from July 7, 2000 to March 17, 2011 is denied.

A 50 percent evaluation, but not higher, for PTSD for the period beginning March 17, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.


Entitlement to TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


